DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horn (5,848,700) in view of Bouthiette (2,776,111).
Claims 1 and 2
Horn discloses a storage container (10) for medication and medical items, the storage container comprising a first section (14) defining a first cavity to receive a first portion of the medication and medical items; a second section (16) defining a second cavity to receive a second portion of the medication and medical items; a first tray (defined by one of the compartments 50 inside 36 covered by lid 52 from section 14) positioned in the first section and a second tray (defined by one of the compartments 50 inside 38 covered by lid 52 from section 16) positioned in the second section, the first and second trays configured to hold the respective medication and medical items (see figure 2 and column 2 lines 9-12); and educational information cards (52) positioned in the first and second sections, wherein the educational information cards includes information pertaining to the medication, such as “Severe Burns” or “Cuts and Wounds”, and how to use the medical items held in each tray (see column 1 lines 34-43 and column 2 lines 15-27), wherein each of the first and second educational information cards are configured to form a lid for each of the first tray and the second tray to completely cover each of the first tray and the second tray, respectively.  Each of the first and second trays (50) are completely covered by covers/educational information cards (52) which are removably affixed to the trays (see column 2 lines 9-15).  Horn does not disclose each of the first and second educational information cards comprises a foldout including a plurality of educational information displays, wherein the foldout has a hinged connection with each tray.  However, Bouthiette discloses a tray (9) for holding medication including a cover (5) comprising a foldout (59) including information and instructions for the medication in the tray and is hingedly connected to the tray (see figures 9a-9d).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the educational information cards of Horn including a foldout as taught by Bouthiette for additional information and more specific information of the medicaments contained within the tray.
Claim 6
 Horn further discloses each tray includes medication and medical items pertaining to a designated condition (see column 2 lines 15-27).
Claim 7
Horn further discloses the information pertaining to the medication and how to use the medical items pertaining to a designated condition includes condition-specific education capable to optimize a health outcome (see column 2 lines 15-27).
Claim 8
Horn further discloses the first tray and the second tray positioned in the first section and the second section, respectively, each includes medication and medical items pertaining to a designated condition (see column 1 lines 38-43 and column 2 lines 15-27).
Claim 9
Horn further discloses the information pertaining to the medication and how to use the medical items pertaining to a designated condition includes condition-specific education configured to optimize a health outcome (see column 2 lines 15-27).
Claim 10
Horn further discloses the first section and the second section are connected by a hinge and are configured to be fastened together by a fastening member (defined by 20 and 22) (see column 1 lines 64-66).
Claim 12
Horn further discloses the educational information cards include application education for each medication and/or how to use each medical item (see column 2 lines 15-27).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Horn (5,848,700) and Bouthiette (2,776,111) as applied to claim 1 above, and further in view of Godfrey (US 2017/0224435).
Horn does not disclose an informational sleeve surrounding the storage container.  However, Godfrey discloses a packaging assembly (1300) comprising a storage container (1365) surrounded by an informational sleeve (1310) including information pertaining to the items held within the packaging container and how to use the medical items held in the storage container (see figures 13-16 and [0085]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage container of Horn including an educational sleeve as taught by Godfrey for informational purposes of the storage container to the user.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument of the teachings of Horn, Bouthiette and Godfrey, for the amended language of the claims, the examiner disagrees.  Horn discloses first and second sections of a storage container, wherein each of the sections include trays (defined by any of the compartments 50) which is completely covered by a cover/educational information card (52).  Bouthiette discloses a storage container comprising a tray portion (9) closed by a cover (5) which includes a foldout (59) hinged to the tray (see figures 9a-9d).  It appears that the new interpretation of the teachings of Horn with respect to the limitation requiring that the first educational information card and the second educational information card is configured “to form a lid to completely cover each of the first tray and the second tray” is met.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736